Kent, Ch. J.
Though the court in that case intimated the opinion stated, yet it was reconsidered on a further argument the next day, and the point was not finally decided. The question is still open.
Ogden. The only question is whether the English rule of practice as to 15 or 8 days between the teste and return of a ca. sa. to charge bail, is to be adopted. In the present case the proceedings were by bill.

*247
Per Curiam.

There is no rule of practice established in
this court, requiring eight days between the teste and feturn of a ca. sa. nor do' we see any reason which should render such a rule necessary.
Rule refused.